PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/070,469
Filing Date: 16 Jul 2018
Appellant(s): HUA et al.



__________________
Clifford A. Ulrich
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/30/2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Rejection of Claims 16 to 19 and 21 to 39 Under 35 U.S.C. § 112(a)
Appellant first argues against the rejection of all claims under 35 U.S.C. § 112(a) for lack of enablement (Appeal Brief pp. 3-6). As articulated in the MPEP § 2164: “The purpose of the requirement that the specification describe the invention in such terms that one skilled in the art can make and use the claimed invention is to ensure that the invention is communicated to the interested public in a meaningful way. The information contained in the disclosure of an application must be sufficient to inform those skilled in the relevant art how to both make and use the claimed invention.” Appellant correctly recites the requirements for an enablement rejection, in that the burden is initially on the examiner, and that the crucial question is whether one skilled in the art can make or use the claimed subject matter from Appellant’s disclosure coupled with what is commonly known in the art, without undue experimentation. The test for making this determination is an evaluation of the Wands factors as laid out by the Federal Circuit. The Final Office Action of 3/08/2021 thoroughly considered all of the Wands factors (see pages 6-7 and 13-16 of the office action) and concluded that enablement was lacking.
When evaluating the current disclosure in view of the Wands factors, it is first noted that questions (C) state of the prior art, (D) level of one of ordinary skill in the art and (E) level of predictability in the art, all require to evaluate in the disclosed invention in light of the pertinent FIELD OF THE INVENTION The invention relates to a system, which includes a first part and a second part”. It goes on to state that optical waveguides are used for conveying light and then lists nine patent publications. Later in the specification and in claims there is a mention of a driverless transport system, but there are no details given of such a system (See spec. p. 7, claims 32 & 33).
An optical “contact-free data transmission” system (spec. p. 2 ll.24-26) is not a specific technical field. In comparison, looking at some of the nine cited patent publications, German application 4342778 (also published as US 2020/0271750 A1) is directed to a LIDAR macro-scanner for automotive application, German application 10353891 is directed to wind power generators and computer tomography where electromagnetic interference is problematic, US 2010/0166433 is directed to civil engineering surveying equipment, GB 2169464 is directed to optical LAN computer networks, and US 2008/0186491 A1 is directed to a rotary encoder. Providing a background and a specific technical field provides context for the disclosed invention, allowing the skilled artisan to understand the invention in a meaningful way. It allows the skilled artisan to “fill in the blanks” of the disclosed invention when no specific details are given, such as size, dimensions, arrangement of parts, preferred materials, etc., so that the invention can be made and used without undue experimentation. Because the specific technical field of the present invention is not known, finding enablement under the Wands factors becomes more difficult and weighs heavily on the actual specific details of the disclosed invention. Without knowing the technical field answering questions such as the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art and the predictability in the art results in few if any definitive answers. It becomes clear that without knowing the specific technical field, a lot of very specific detail is 
In the present disclosure, such detail is lacking. The last Wands factor asks to evaluate the quantity of experimentation needed to make or used the invention based on the content of the disclosure. It is evident that a tremendous amount of experimentation would be needed to determine many of the essential details of the invention, including relative size, shape, distance between components, how components move, as well as what sensitivity in data/light detection is needed, etc. Even if one could make and use a device which fell under the scope of the claims and the scope of the disclosure, one could never be sure if they have made Appellant’s invention or merely a similar invention using the recited parts. In the present application the invention is not communicated to the interested public in a meaningful way.
Once the burden has been met by the examiner establishing a lack of enablement Appellant must then provide arguments and/or evidence that the disclosure would have enabled one of ordinary skill in the art to make or used the claimed invention (MPEP § 2164.04-05). The arguments presented in Appellant’s brief attack the rejection itself, and do not pinpoint in the disclosure where the details of the invention can be found and specifically explain how one would make or use the claimed invention using the disclosure as originally filed and the knowledge of the skilled artisan.
Appellant first argues that because there is an obviousness rejection, as well as an International Search Report, and an International Preliminary Report on Patentability, then the state of the prior art, the level of one of ordinary skill in the art, and the level of predictability in the art can be determined (Brief p. 4). This is incorrect because Appellant is mixing legal standards. The lack of enablement rejection is based on whether the claimed invention may be made or used by the skilled artisan without undue experimentation. That standard is different than asking whether a patent examiner can conduct a search for prior art. As an examiner, one must thoroughly search and apply art to the extent that the 
Next Appellant attempts to rebut the lack of enablement rejection by arguing that “claims 16, 17, and 22 for example, specify certain aspects of the components that are include in the first and second parts” (Brief p. 4). It is not in question whether the claimed first part or second part are recited to have various components such as waveguides, gratings, sensors such as photodiodes and polarization filters. Beyond the existence of these components, there is very little known about the disclosed invention. The test for enablement does not ask if the claims recite components, but rather whether the 
In contrast, the instant disclosure never provides a meaningful background or context for the invention. The only passage which hits at this information is “The second part may be a driverless transport system. This has the advantage that the second part may be arranged as an automatically guided vehicle” (Spec. p. 7, claims 32 & 33). What is the scale or potential application for the “driverless transport system” and “automatically guided vehicle”? Is it industrial equipment weighing many tons, or is it on the micro scale for transporting something very, very small? Is it for land, water or air? Is it 
Even many of the details of the invention that are discussed in the disclosure are not very clear. For example, the instant specification mentions rotation of the second part (pp. 7-8, claims 30-31), but there is no explanation regarding the nature of this rotation. Is the axis of rotation of the mobile part 23 in Fig. 3 the dashed line in the center of optical waveguide 2, is it somewhere else, or does mobile part 23 rotate on an axis through its center like a top? The disclosure does not provide any details. The dashed lines in figures 3, 6 and 8 are not labeled or described in the specification. Component 30 is called the “rotary joint” which is described as “rotatably mounted with respect to the stationary part which includes light source 22, modem 21, and data source 20” (spec. p. 10) but no further explanation of the rotary joint is given. Also, “rotary joint” is not term of art. Element 30, the rotary joint appears to include optical waveguide 2, data source 20, modem 21 and light source 22 in fig. 3, yet seems to exclude these items in the embodiment of figs. 6 and 8. Page 14, line 3 mentions the “rotatable part”, which may or may not be the same as the rotary joint. The words “rotatably mounted” implies that the rotary joint/second part is mounted to something. Is it directly mounted to the light source/first part or is there more undisclosed structure to the invention?
In describing fig. 4 the specification says “When grating 40 is arranged as a polarization grating, polarized light emerges and thereby makes it possible to determine the rotation of mobile component 23 with respect to the polarization plane. A combination of grating 40 having grating openings with polarization grating 40 disposed thereon is also possible so that mobile part 23 is capable of determining its rotation with respect to the polarization plane on the one hand, and the position along the trajectory defined by the optical waveguide on the other” (spec. p. 11). Mobile component 23 is not shown in fig. 4 and optical waveguide 2 and grating 40 are shown as linear and wavy. How does mobile component 23 
Appellant argues that “the Final Office Action’s focus on a single word, i.e., ‘the word “part”’ reflects that the Final Office Action fails to consider the present claims as a whole as required to conduct a proper analysis as to the enablement requirement” (Brief. p. 5). It is not the claim language, but the deficiencies of the disclosure which gives rise to the lack of enablement rejection. Claims are read in light of the specification and the claim terms, including “first part” and “second part” are given their broadest reasonable interpretation in light of the specification and the claims have been considered as a whole. Appellant’s argument does not identify what specific descriptions of the invention in the claims or disclosure rebuts the lack of enablement rejection. 
Appellant argues that because there are fourteen pages of disclosure and eight figures which describe systems that “provide for contact-free data transmission” (Brief p. 5). It is the content of the disclosure, not the quantity of disclosure which provides the skilled artisan with the information to make and use the invention without undue experimentation. Appellant does not identify the specific content which constitutes an enabling disclosure.
Appellant again argues that the rejection is “apparently ignoring the remainder of the fourteen page Specification and eight Figures” (Brief p. 5). What content in these fourteen pages or eight figures describes the invention? A rebuttal argument for an enablement rejection is the proper place to undue experimentation” (Brief p. 5). The rejection is clear that in this case where the specific technical field is unknown, no background is given, no problem is described that the invention is trying to solve, no materials, dimensions, actual structures (figures are all schematic) or movement of parts is described in full, clear, concise and exact terms to enable one skilled in the art to make or use the invention, every important detail of the invention would have to be determined by experimentation. There is no rebuttal which explains what aspects of the invention may be determined without undue experimentation. There are no specific citations to the disclosure explaining how one skilled in the art should read and interpret what has been revealed by Appellant to arrive at the details of the invention. Contrary to Appellant’s assertion that the “Final Office Action apparently demands or expects a level of detail beyond that required by the statute”, the enablement rejection demands exactly what the statue requires, that the Appellant properly disclose their invention. 
For these reasons the rejection for lack of enablement has not been rebutted and should be maintained. 
	Rejection of Claims 16 to 19 and 21 to 39 under 35 U.S.C. § 112(b)
	Appellant contends that the 112(b) rejections are without basis because how the parts are movable relative to each other is not essential to the claimed invention. Examiner respectfully disagrees. The specification explains that the advantage of the invention is to use the gratings and polarization filters to determine the distance traveled, position and angle or rotation of the second part. The relative arrangement of the first part and second part, including the orientation of the grating and the polarization filters, as well as the relative movement of the parts including movement mechanisms and structure are essential to the claimed invention. The claims do not describe and nowhere in the Figures or Specification is it shown how the parts and components are movable relative to one another. That is 
	Rejection of Claims 17, 19, 21, 27, 31, 35, and 37 Under 35 U.S.C. § 103
Appellant’s argument regarding analogous art have already been addressed in the previous Office Action. Applicant argues that there is no evidence that Baxter is reasonably pertinent to the particular problem that the inventors of the present application is trying to solve. As discussed above, the specific technical field of the instant invention is not known. What particular problem is the inventors of the present application trying to solve? In response to applicant's argument that Baxter and Fujimoto are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as previously addressed, the references are in Appellant’s presumed field of endeavor because it can only be assumed that Appellant is trying to build or improve a device similar to the devices in the prior art cited by Appellant, such as speed of data transfer or electromagnetic interference. Therefore, the references are not required to be reasonably pertinent to the problem the inventors are trying to solve.
Furthermore, in response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Furthermore, Baxter is being relied upon to teach the advantages of a grating used in an optical device. The entire device of Baxter is not meant to be combined with the entire device of Fujimoto, and this was not indicated in the rejection. Baxter teaches the benefits of an optical grating in an optical device. Appellant is arguing that it is unclear how Baxter’s system might be used to improve Fujimoto’s system. This is an improper understanding of the rejection. Baxter is being relied upon to teach how an optical grating having grating openings allows for improved accuracy while having less dependence on intensity. Optical gratings are well known, readily available, and often used in optical devices. Using an optical grating, for example the one taught by Baxter, in the device of Fujimoto would require only routine skill in the art, and would increase the accuracy of the device of Fujimoto, as the grating would allow for diffraction of the waves (light) thus decreasing intensity.
Therefore, a prima facie case of unpatentability has been established.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
Conferees:
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883                                                                                                                                                                                                        
/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal